OFFICE               OF THE                     ATI’ORNEY   GENERAL   OF TEXAS

                                                                                    AUSTIN




                   6050rRb1. UllllRm A. ariffl8, Jr.
                   CouAty Att0rA.y
                    chlnu        CouAty
                   hminola. Tuu




                                                                                                        05Orit  t0 thi
                                                                                                          Co uAty l a


                                                                                             19411,irquesting       thr opin-
                                                                                             0 rtlbrd  QUUtiQA,        PORti


                                                                                             0 heninutter  sot
                                                                                              ubrtantially aa
                                                                                                  Rr8 oitloo5@
                                                                                                 rorlbad fulds
                                                                                                 in ma,     rhlob




.,^   .-^““**“,eII.^”       .L   _^   __r^.._-_.._^    .-   .   --_.-_.._.._..      _-
Honorable xilllnm A. Qriffls, Jr., l'aasI:


     blrt8noe nt 8om sir miles                 LAtO       mlr8ws county.
    IA 'chookiq into this matter,  the question   has
    be’en railredaa to vhethar tha Co~lnaimars'
    COUrtiOf @1nf!8 COUEt~ Will hV8 SUthOrlty     t0
    sxprnd oousty fund8 for th8 malntrnanoa of a
    read on the land deed@4 to thm   in kdmws
    county, 34hloh rod  right-or-wey will mumot
    with the proposed r8gulrrrly8stabllshwl    rub
    in tilnes County and Whloh ~111 bo of aatarlal
    bsnetlt to the ofbl44ns  or aafnss Oounty 88 8
    whole.
             “Artlcls Pabl or          the    Hevle8a
                                      Clvll 3tcitutrs
    or        ma,
           TOW.               am0188Oth8r things,
                                 lpoV1488,
    that the Ootiar i worsg Court rhall have AU-
    thorlty t0 'lay Out asa ortabllsh, ahang and
    dl8oont5.m.         public     ro8dr     and    hi&    ways’    an4
    they 8baU          further ~rrrrol80p.etner81
                                                oon8rol
    over     8U      roe88 hlutmmyr, furlao, and bri4&88
    ln their coun&.@      ~fn sub-4lvl#lon 15 of
    sold artlol8, 1s the (;enerrlprovision,.*ral&
    oourt shall bavr all ouoh 0th~ parrs.nn4
    jurlsdlotlon ana dhll perform 811 euoh other
    4utles as am nar or nmy tiroaitsr be prarorlb-
    ed by lnw.' I Sill unable te tin4 my Statutory
    or 0~80 authority rlarr ozpreasly holding
    that thr Comlssloners* Court h8.rauthority
    to srpoad aotu16yfulbls IA the prOpOS8d isprOw-
    ntmt     of
              county   lands Iying.outoids the aousty
    boundaries,    nor do X find  any authority    naga-
    tlving such    8 progoeitloa. Thr gsoeral      rtatuk
    quoted~etove     limits the powers ot the Corals-
    slomrs*    Courts to tho88 oonterred     by ooaetl-
    tutlon  and laws only, or 8riring by nro8nury
    iImplication. I ZlnQ rurther 8uthortty       to the
    eiieot that thr poaors  ot Caaualarionera~Courts
    am ~omrall     to ba strlotl eonetrund, but that
    the aourt8 WI 11 be roluotane to find an abuar
    or     ti80~1h105     in     00nn00tfw         rith   8oti0~8    d
    Comal8slon8rs~         Courts g8nrr8lly.
             "You 8r8, thor8ror8,r88g8otfuLlpr8quert-
    ld to ldvle8 this offlor sad the Oomiasionersr
    Court ot Oaln88 'Countyas to whether, under  tha
    raot8 stat.6, tho Coml8slanors! Oourt   of ‘hiAU
    Cousty br.sauthority te ~88 oounty lusds and
    a8ohimry to maint8ln the 1~4 orrrr8d, or to bo
HOAOX-Sb18Rilliam A. Qriffls, Jr., P4ee 3


            by Oalnmr Oaunty in ~mIr@wsCounty,
      owntrd,
      f~S@uariR~ thnt the 00~6 Will.                be A408S88~         in
      OrdBr       t0     Off8OtU8t8    Wld OBrEy Out th8 pUrpOS8
      or the ooAetrwtioa               or thst portion 0r the
      rend wbloh line within tbo boundariesof Gaines
      county .
            ‘lOU 8C4 further ~88~80tt~~~      r8QU8St8d
      t0 l&V4 this mtt@r     8U 88r~   88Si~4~t     iOr
      iXWdht8    attOntiOnr Sh00 the SOW% ibOAr
      18 lXtr CJfBl  4SX1OU8
                       ly     to &WO08.6 with ita #lMS
      tor road oonstrwtlo5  la 0SlneS County, rhloh
      5Ulrt      n4084Sat11~     UpOn yOUr opinion 88
                                  be based
      t0 th4 authority Of th8 oourt l5 Oonnoot10~
      with the mad in AndrOWS COUty."
                 SBUtiOll    8, &tiOl@       u     Of   the 8tAtB COllOtitutiOA
prOVid88     I

           *The aoastruotion of jails, 0ourthous88,~
      and     brid.$48,
                    and the sstebllshmnt 0r uouaty~
      poorhOuso8 6Ad fal'58,85d th8 kt#yiAe Out,
      ccnstruation ma4 ra*ln~    of oouaty roads
      shall be prOrid@d for by g8ABti   lsw~r’

                 Arti@       6703,    ~@I’l4O5’8    ASSOtBt4d   civil        &4tqti@S,
~X’OVid@#t

             The    obmmlsrion*rs oourt sh8U order the
      layLAg out an4 opening of pub110roads When
      naoassary, and dlsoontlaus or alter any road
      Wh@n~V@~ it 8h411 be d@@aP@d rIJWdi@tlt.       NO’
      public rcmds Shall be lltsrsd or ohangod sx-
      e@pt t0 ShOrtBnths bfStMO8 frm Btd t0 bad,
      Udl488 ths OOLWt UyOli h full    blV88ti~fAtiO~    Of
      th8 proyused OhaA~s flnds thAt the pub110
      :nt4l'@@tWi11 be batter UrVcld by r&kin6 the
      OheA~B~ and Said Oha~@ 8hr11 b4 by USSni~OUS
      001188St Of 811 the OOaPri481CXl8~S   @l80t@d. No
      p@ti of a,pub;Lls~08d shall b4 dlsoontinued
      until a new road Is first built oonAsotlAg ths
      parts not 418005tinu86~ Sad no 8ntlrr first or
      84OOSd    &488   I’Wdlh811 be ~~8OOnt~AU8d BXO4pt
      u9OA raoatloa or nOA-WI iOr 4 period Ot the8
      ~88rS. 38id SOW% Shall 888QSO @Ad braif@ OM-
      trol of the StrSOtS SSd Slbys-       iA 811 OltiBS
Honorablr VIllImn A. tiifrfa, Jr., Page 4


     and Inaorporetsd tollnsin Texas wblch hare A0
     Psfeoto (de fneto) nuniolpel yooarnment In the
     eetlte dlsoherge of their offioiel dutle6.0
            It 16 stated in %mes    Jurlsprudenoe, Volume El,
pago 687:
          "The ldAInl6tratloA of hIghmy   IS ooa-
     trollnd by thr steC6, ths logisleturr bdq
     Itwasted with the suprem power o? reguletlon
     and oontrol. Bubjsot to 857 oon8tltutIonal
     restrlotlons, this ooatrol may be sxerolrsd
     through suoh sg66oIr6 e8 the legI6leturo lgl
     eelset for the purpono.
            *The   constitution aomm!mQa   that   the ley-
     In8 out, aonstrootfngand repeirln6 ot oounty
    roe&s shell be provlbrd for br gaeml    laws.
    AOOOl-lIlAgAY, noral.lews have been rneot~sd
    60ttin6 UP 8 rtat0 siigh~ag cof6d66106 t0 6a-
    nlnister ststo bighaoys end del6@ttlng the
     oootrol of oouaty roads to tho Eoqntp oomala-
     sIoner6' oourts.  . .: .*

            It 16 further stated in Taaa      Jurl6prudmoe,   Voluaa
81, page mot
         *Subjeot to aAy local law, oomlesionbrs~
    couzts em inverted with the powor sAQ oharg-
    ed wltb the duty Of Ore&tin& And lA&dAtAiAiAg
    adequate roads. Tbsy cre oome'i#lmlto ley
    out CIA&establish roads when neoresery. Tbess
    rot&s mean ~mnke, oteato or r06nd pemenently' 5
    that Ia to sey, they are empowered to do all
    mah cots es may be necssserp to construot
    peraenoot rwdr.   . . .”
          We quote from the er8i of Brw68erd         v. Wflson, 185
9. W. 814, es folMw6r
            (1    The legislerurr he6 neon propor to
    oonfer’u~o~ the 001Yllf6XIMlr6*oourt  the power
    aid 8uthorlt7  to makr oontraotr tor the repair-..
    .iag eAd ooA6trAotloA of roedn wlthln it0 CoUAfi.l,
    and 60 long es Said oourts rmake OOAtB!OtS with-
    IA the rrstristioA6 oS the aoA6titutionsoil
    undrr the authority of law, It $8 not for the
HonoreblrWIllI6m      A.   OrlfSIs, Jr., i'age5


       aourts to subrtitutb their jud@M#At for that
       ot ths~c6fmla6Ionor6' Court 66 th ths wlrdoaa
       of mtob oQntreOt6.*
             The es66 of Jemoson V. fimln, 91 S. #. (24) lU%,
aDlo* other tblttg6, holds that strict 008kQai8IXh3    w1tIartet-
ut0   pr~~iBlOn#    ia AOiMSnbrg to OOAfOr ~Utittdi0t~Ott  00. a
COOI 88tOMl’S’ COWt t0 r#t&bliSh     wbllo 2’0646.
           The Colza1~61066r6~Court in exxerci#Itq powsrr de-
ifJ@ tbt0 a 8QWttb SiA F @ ( lat0r(rO lC4 dS
                                          MAAOt  lXO9 Oath0
poasrs slth8r sxprasrly or Im~lloUly granted.     (Oult Bltu-
llthlo 7.  Blu6666 County E07 0. W.747,   rbrarsd on othor
~rouads,     Al 8. w. (aa) hoa)
              T!efail to find Any buthorlty buthori&lAg 8 Ccm-
ni6nIonor6*Court to 6rponbcounty fund6 ror the         66hbllshmont,
fAprOV~9At      hod
                SMlAt6AnAO6 Of rod8 6utSld6 Of the OOUllt~
boUtkl8rlCS~ IA th rlbawtos of suoh euthOritj,It 16 Our
WiAtOn that the cO6d86iO66~6   ' COUrt h6  A0 ilI@Jbl authority
wh6t606vW tb s,xpcl~b 00QAty htad6 tO'6ut8bllsh, lAprOW or
ml~tal~ pub110 rods outside the bsundatlos of tho oounty
desiring to erpnd   suoh l?UAdS. 16 othir WOrdS, iindfA&$ A0
St6tUt6 or ooortitutioAal provldon e!spreeslfcJYlA6 author-
ity'toa oounty to 6aquiro lad outside of it6 boundaries
Sot road 9~~~0868, hor from wbloh lib696wer Could be r(la(loA-
Ably laplid, we ero 06m96llmd to enswe? ths bbovr rtotd
QUO8tlbA iA the’AWWtI*bb
              Truatlng thet the for6gOIsd fully   nn6wor6   your   IA-
Wry,       we as-6
                                            Your0 vory.truly




                                                   ANOil     WlliiAAS
                                                            bUlli8tthAt